UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	September 30, 2015 Item 1. Schedule of Investments: Putnam VT Research Fund The fund's portfolio 9/30/15 (Unaudited) COMMON STOCKS (98.1%) (a) Shares Value Aerospace and defense (6.1%) Airbus Group SE (France) 596 $35,400 Bombardier, Inc. Class B (Canada) (S) 190,887 238,877 Embraer SA ADR (Brazil) 58 1,484 General Dynamics Corp. 1,625 224,169 Honeywell International, Inc. 3,175 300,641 L-3 Communications Holdings, Inc. 7,558 789,962 Northrop Grumman Corp. 4,022 667,451 Raytheon Co. 2,649 289,430 United Technologies Corp. 2,761 245,701 Airlines (0.8%) American Airlines Group, Inc. 4,842 188,015 Spirit Airlines, Inc. (NON) 3,500 165,550 Banks (6.7%) Bank of America Corp. 40,330 628,341 Citigroup, Inc. 9,519 472,238 JPMorgan Chase & Co. 13,829 843,154 Regions Financial Corp. 25,692 231,485 Wells Fargo & Co. 17,809 914,492 Beverages (0.3%) Coca-Cola Enterprises, Inc. 1,149 55,554 Molson Coors Brewing Co. Class B 1,155 95,888 Biotechnology (4.1%) AMAG Pharmaceuticals, Inc. (NON) (S) 1,311 52,086 Amgen, Inc. 3,657 505,836 Biogen, Inc. (NON) 1,051 306,692 Celgene Corp. (NON) 3,674 397,417 Gilead Sciences, Inc. 5,611 550,944 TESARO, Inc. (NON) 1,731 69,413 Building products (0.7%) Allegion PLC (Ireland) 604 34,827 CaesarStone Sdot-Yam, Ltd. (Israel) (S) 2,837 86,245 Fortune Brands Home & Security, Inc. 4,352 206,589 Capital markets (2.9%) AllianceBernstein Holding LP (Partnership shares) 5,591 148,721 Ameriprise Financial, Inc. 1,394 152,127 Bank of New York Mellon Corp. (The) 7,437 291,159 Carlyle Group LP (The) 5,659 95,071 Charles Schwab Corp. (The) 13,159 375,821 E*Trade Financial Corp. (NON) 1,780 46,867 Invesco, Ltd. 2,687 83,915 KKR & Co. LP 9,698 162,732 Chemicals (2.8%) Air Products & Chemicals, Inc. 660 84,203 Axalta Coating Systems, Ltd. (NON) 3,871 98,091 Axiall Corp. 770 12,081 CF Industries Holdings, Inc. 1,473 66,138 Dow Chemical Co. (The) 5,072 215,053 E.I. du Pont de Nemours & Co. (S) 3,848 185,474 Huntsman Corp. 693 6,715 Monsanto Co. 707 60,335 PPG Industries, Inc. 1,380 121,012 Praxair, Inc. 545 55,514 Sherwin-Williams Co. (The) 1,298 289,168 Symrise AG (Germany) 1,614 96,951 Tronox, Ltd. Class A 507 2,216 Commercial services and supplies (1.0%) Rollins, Inc. 3,543 95,200 Tyco International PLC 10,866 363,576 Communications equipment (1.5%) Cisco Systems, Inc. 18,937 497,096 QUALCOMM, Inc. 3,314 178,061 Construction materials (0.1%) Martin Marietta Materials, Inc. 198 30,086 Vulcan Materials Co. 425 37,910 Consumer finance (0.7%) American Express Co. 3,981 295,112 Oportun Financial Corp. (acquired 6/23/15, cost $24,222) (Private) (F) (RES) (NON) 8,499 21,800 Containers and packaging (0.5%) Packaging Corp. of America 1,153 69,364 Sealed Air Corp. 2,403 112,653 Smurfit Kappa Group PLC (Ireland) 1,554 41,817 Diversified consumer services (0.3%) Bright Horizons Family Solutions, Inc. (NON) 1,448 93,020 Service Corporation International 2,476 67,100 Diversified financial services (0.3%) Berkshire Hathaway, Inc. Class B (NON) 329 42,902 CME Group, Inc. 902 83,651 Diversified telecommunication services (1.6%) AT&T, Inc. 12,232 398,519 Level 3 Communications, Inc. (NON) 7,701 336,457 Electric utilities (1.2%) American Electric Power Co., Inc. 1,549 88,076 Edison International 2,615 164,928 Exelon Corp. 7,223 214,523 NextEra Energy, Inc. 1,103 107,598 Electronic equipment, instruments, and components (0.3%) TE Connectivity, Ltd. 2,360 141,340 Energy equipment and services (0.9%) Baker Hughes, Inc. 2,540 132,182 Halliburton Co. 1,985 70,170 Schlumberger, Ltd. 3,029 208,910 Food and staples retail (2.3%) Costco Wholesale Corp. 1,636 236,517 CVS Health Corp. 4,064 392,095 Wal-Mart Stores, Inc. 2,855 185,118 Walgreens Boots Alliance, Inc. 3,254 270,407 Food products (1.8%) Blue Buffalo Pet Products, Inc. (NON) (S) 4,547 81,437 JM Smucker Co. (The) 1,157 132,002 Keurig Green Mountain, Inc. 1,192 62,151 Kraft Heinz Co. (The) 2,245 158,452 Mead Johnson Nutrition Co. 801 56,390 Mondelez International, Inc. Class A 5,585 233,844 Pinnacle Foods, Inc. 1,706 71,447 TreeHouse Foods, Inc. (NON) 397 30,883 Health-care equipment and supplies (2.1%) Abbott Laboratories 3,648 146,723 Align Technology, Inc. (NON) 579 32,864 Becton Dickinson and Co. 1 133 Boston Scientific Corp. (NON) 10,644 174,668 C.R. Bard, Inc. 1,005 187,242 Cooper Cos., Inc. (The) 443 65,945 DexCom, Inc. (NON) 376 32,283 Edwards Lifesciences Corp. (NON) 1,101 156,529 Medtronic PLC 1,493 99,941 Stryker Corp. 590 55,519 Health-care providers and services (2.4%) Aetna, Inc. 635 69,475 Anthem, Inc. 1,272 178,080 Cardinal Health, Inc. 2,094 160,861 Cigna Corp. 1,384 186,868 Diplomat Pharmacy, Inc. (NON) (S) 1,351 38,814 Express Scripts Holding Co. (NON) 1,193 96,585 HCA Holdings, Inc. (NON) 1,187 91,826 McKesson Corp. 945 174,853 Universal Health Services, Inc. Class B 774 96,603 Health-care technology (0.2%) Castlight Health, Inc. Class B (NON) (S) 15,426 64,789 HTG Molecular Diagnostics, Inc. (NON) 503 3,833 Press Ganey Holdings, Inc. (NON) 1,288 38,112 Hotels, restaurants, and leisure (1.7%) Hilton Worldwide Holdings, Inc. 7,380 169,297 Marriott International, Inc./MD Class A 1,702 116,076 Penn National Gaming, Inc. (NON) 3,856 64,704 Restaurant Brands International LP (Units) (Canada) 11 385 Restaurant Brands International, Inc. (Canada) 2,898 104,096 Vail Resorts, Inc. 807 84,477 Wynn Resorts, Ltd. 1,687 89,613 Yum! Brands, Inc. 2,187 174,851 Household durables (0.1%) PulteGroup, Inc. 3,052 57,591 Household products (1.6%) Kimberly-Clark Corp. 2,325 253,518 Procter & Gamble Co. (The) 6,552 471,351 Independent power and renewable electricity producers (0.7%) Calpine Corp. (NON) 8,034 117,296 NextEra Energy Partners LP 1,700 37,060 NRG Energy, Inc. 11,018 163,617 Industrial conglomerates (0.7%) Danaher Corp. 3,488 297,212 Siemens AG (Germany) 362 32,342 Insurance (2.7%) American International Group, Inc. 7,244 411,604 Assured Guaranty, Ltd. 8,188 204,700 Genworth Financial, Inc. Class A (NON) 20,685 95,565 Hartford Financial Services Group, Inc. (The) 6,001 274,726 MetLife, Inc. 1,050 49,508 Prudential PLC (United Kingdom) 10,637 224,872 Internet and catalog retail (2.7%) Amazon.com, Inc. (NON) 1,483 759,133 Ctrip.com International, Ltd. ADR (China) (NON) 2,322 146,704 Delivery Hero Holding GmbH (acquired 6/12/15, cost $30,808) (Private) (Germany) (F) (RES) (NON) 4 27,530 Groupon, Inc. (NON) 4,206 13,712 Priceline Group, Inc. (The) (NON) 239 295,610 Internet software and services (4.8%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 1,536 90,578 Facebook, Inc. Class A (NON) 8,114 729,449 Google, Inc. Class A (NON) 8 5,107 Google, Inc. Class C (NON) 1,830 1,113,409 GrubHub, Inc. (NON) 2,267 55,179 Tencent Holdings, Ltd. (China) 4,750 79,888 Yahoo!, Inc. (NON) 4,448 128,592 IT Services (2.1%) Fidelity National Information Services, Inc. 1,398 93,778 MasterCard, Inc. Class A 2,839 255,851 PayPal Holdings, Inc. (NON) 4,071 126,364 Visa, Inc. Class A (S) 7,088 493,750 Leisure products (0.1%) Brunswick Corp. 1,258 60,246 Life sciences tools and services (0.3%) Agilent Technologies, Inc. 4,577 157,128 Media (4.3%) Charter Communications, Inc. Class A (NON) (S) 661 116,237 Comcast Corp. Class A 5,738 326,377 DISH Network Corp. Class A (NON) 2,979 173,795 Liberty Global PLC Ser. C (United Kingdom) (NON) 7,360 301,907 Live Nation Entertainment, Inc. (NON) 9,467 227,587 Time Warner Cable, Inc. 1,567 281,073 Time Warner, Inc. 4,198 288,613 Walt Disney Co. (The) 2,816 287,795 Metals and mining (0.2%) Alcoa, Inc. 2,330 22,508 Freeport-McMoRan, Inc. (Indonesia) 1,505 14,583 Newmont Mining Corp. 1,622 26,066 Nucor Corp. 1,063 39,916 Steel Dynamics, Inc. 395 6,786 Multi-utilities (0.6%) PG&E Corp. 3,346 176,669 Sempra Energy 1,127 109,003 Multiline retail (0.6%) Dollar General Corp. 1,847 133,797 Macy's, Inc. 2,373 121,782 Oil, gas, and consumable fuels (5.9%) Anadarko Petroleum Corp. 5,600 338,184 Apache Corp. 3,011 117,911 BG Group PLC (United Kingdom) 16,592 239,252 Cabot Oil & Gas Corp. 1,620 35,413 Chevron Corp. 2 158 Concho Resources, Inc. (NON) 131 12,877 ConocoPhillips 3,113 149,299 CONSOL Energy, Inc. (S) 822 8,056 Devon Energy Corp. 1,454 53,929 Diamondback Energy, Inc. (NON) 383 24,742 EOG Resources, Inc. 1,574 114,587 Exxon Mobil Corp. 8,392 623,945 Gaztransport Et Technigaz SA (France) 1,363 70,827 Genel Energy PLC (United Kingdom) (NON) (S) 20,245 85,159 Golar LNG, Ltd. (Norway) 663 18,484 Gulfport Energy Corp. (NON) 301 8,934 Marathon Oil Corp. 7,868 121,167 MarkWest Energy Partners LP 2,718 116,629 Pioneer Natural Resources Co. 991 120,545 Plains All American Pipeline LP 532 16,162 Suncor Energy, Inc. (Canada) 10,376 277,247 Total SA ADR (France) 4,187 187,201 Personal products (1.8%) Avon Products, Inc. (S) 24,866 80,815 Coty, Inc. Class A (NON) (S) 15,336 414,992 Edgewell Personal Care Co. 3,900 318,240 Pharmaceuticals (5.1%) Allergan PLC (NON) 2,124 577,324 Bristol-Myers Squibb Co. 7,185 425,352 Eli Lilly & Co. 3,262 272,997 Jazz Pharmaceuticals PLC (NON) 404 53,655 Johnson & Johnson 2,417 225,627 Merck & Co., Inc. 4,431 218,847 Mylan NV (NON) (S) 3,352 134,952 Perrigo Co. PLC 1,194 187,780 Pfizer, Inc. 8,309 260,986 Real estate investment trusts (REITs) (3.3%) Altisource Residential Corp. 1,327 18,472 American Tower Corp. 4,472 393,447 AvalonBay Communities, Inc. 646 112,934 Boston Properties, Inc. 936 110,822 Equinix, Inc. 312 85,301 Equity Lifestyle Properties, Inc. 1,043 61,089 Essex Property Trust, Inc. 350 78,197 Federal Realty Investment Trust 445 60,720 Gaming and Leisure Properties, Inc. 3,803 112,949 General Growth Properties 3,501 90,921 Pebblebrook Hotel Trust (S) 753 26,694 Plum Creek Timber Co., Inc. 735 29,040 Public Storage 343 72,589 Seritage Growth Properties (NON) 271 10,095 Simon Property Group, Inc. 672 123,460 Ventas, Inc. 1,634 91,602 Vornado Realty Trust 507 45,843 Real estate management and development (0.4%) CBRE Group, Inc. Class A (NON) 749 23,968 RE/MAX Holdings, Inc. Class A 4,098 147,446 Road and rail (1.2%) Genesee & Wyoming, Inc. Class A (NON) 1,294 76,450 Union Pacific Corp. 5,250 464,153 Semiconductors and semiconductor equipment (1.8%) Analog Devices, Inc. 1,586 89,466 Avago Technologies, Ltd. 1,564 195,516 Cavium, Inc. (NON) 2,062 126,545 Intel Corp. 2,447 73,753 Lam Research Corp. 2,316 151,304 Micron Technology, Inc. (NON) 2,895 43,367 ON Semiconductor Corp. (NON) 3,999 37,591 Skyworks Solutions, Inc. 521 43,873 Texas Instruments, Inc. 1,718 85,075 Software (3.6%) Activision Blizzard, Inc. 4,227 130,572 Adobe Systems, Inc. (NON) 2,328 191,408 Autodesk, Inc. (NON) 858 37,872 Microsoft Corp. 20,152 891,928 Oracle Corp. 3,273 118,221 Salesforce.com, Inc. (NON) 3,393 235,576 TiVo, Inc. (NON) 2,262 19,589 TubeMogul, Inc. (NON) (S) 2,993 31,486 Specialty retail (3.4%) Advance Auto Parts, Inc. 881 166,976 Bed Bath & Beyond, Inc. (NON) 1,858 105,943 Five Below, Inc. (NON) 5,209 174,918 Gap, Inc. (The) 4,040 115,140 GNC Holdings, Inc. Class A 543 21,948 Home Depot, Inc. (The) 3,259 376,382 Michaels Cos., Inc. (The) (NON) 2,212 51,097 Office Depot, Inc. (NON) 2,139 13,732 Sally Beauty Holdings, Inc. (NON) 6,498 154,328 Tiffany & Co. 1,487 114,826 TJX Cos., Inc. (The) 3,559 254,184 Ulta Salon, Cosmetics & Fragrance, Inc. (NON) 96 15,682 Technology hardware, storage, and peripherals (4.7%) Apple, Inc. 14,826 1,635,304 EMC Corp. 12,991 313,863 Hewlett-Packard Co. 7,502 192,126 Western Digital Corp. 596 47,346 Textiles, apparel, and luxury goods (1.0%) Hanesbrands, Inc. 4,582 132,603 NIKE, Inc. Class B 2,524 310,376 Tobacco (0.7%) Philip Morris International, Inc. 4,087 324,222 Trading companies and distributors (0.2%) HD Supply Holdings, Inc. (NON) 2,694 77,102 Water utilities (0.2%) American Water Works Co., Inc. 1,511 83,226 Total common stocks (cost $44,967,048) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $66) (Private) (F) (RES) (NON) 23 $59 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $1,266) (Private) (F) (RES) (NON) 402 1,140 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $2,973) (Private) (F) (RES) (NON) 584 2,675 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $4,311) (Private) (F) (RES) (NON) 847 3,880 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $2,416) (Private) (F) (RES) (NON) 440 2,174 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $7,296) (Private) (F) (RES) (NON) 950 6,566 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $20,463) (Private) (F) (RES) (NON) 7,180 18,417 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $25,875) (Private) (F) (RES) (NON) 9,079 23,288 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $39,489) (Private) (F) (RES) (NON) 13,869 35,540 Total convertible preferred stocks (cost $104,155) PURCHASED OPTIONS OUTSTANDING (—%) (a) Expiration Contract date/strike price amount Value Bombardier, Inc. (Call) Oct-15/$2.00 $62,217 $2,471 Total purchased options outstanding (cost $3,327) SHORT-TERM INVESTMENTS (4.7%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.24% (d) 1,237,510 $1,237,510 Putnam Short Term Investment Fund 0.13% (AFF) 944,276 944,276 Total short-term investments (cost $2,181,786) TOTAL INVESTMENTS Total investments (cost $47,256,316) (b) FORWARD CURRENCY CONTRACTS at 9/30/15 (aggregate face value $6,915,360) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 12/16/15 $284,964 $288,585 $(3,621) Barclays Bank PLC Canadian Dollar Buy 10/21/15 148,729 152,272 (3,543) Canadian Dollar Sell 10/21/15 148,729 152,095 3,366 Swiss Franc Buy 12/16/15 137,662 137,920 (258) Citibank, N.A. British Pound Buy 12/16/15 150,018 151,834 (1,816) Euro Sell 12/16/15 1,262,590 1,278,252 15,662 Credit Suisse International British Pound Sell 12/16/15 231,228 234,032 2,804 Canadian Dollar Buy 10/21/15 116,886 116,311 575 Canadian Dollar Sell 10/21/15 116,886 124,130 7,244 Euro Buy 12/16/15 166,369 168,447 (2,078) Swiss Franc Sell 12/16/15 107,619 107,788 169 Deutsche Bank AG British Pound Buy 12/16/15 345,707 349,894 (4,187) Euro Sell 12/16/15 143,321 145,103 1,782 HSBC Bank USA, National Association British Pound Buy 12/16/15 23,138 23,418 (280) Canadian Dollar Buy 10/21/15 56,944 68,249 (11,305) Euro Sell 12/16/15 45,312 46,856 1,544 JPMorgan Chase Bank N.A. British Pound Sell 12/16/15 1,200,599 1,215,421 14,822 Canadian Dollar Sell 10/21/15 665,948 696,371 30,423 Euro Buy 12/16/15 443,053 448,559 (5,506) Norwegian Krone Sell 12/16/15 95,797 99,006 3,209 State Street Bank and Trust Co. Euro Buy 12/16/15 219,401 222,134 (2,733) Israeli Shekel Sell 10/21/15 135,810 141,384 5,574 WestPac Banking Corp. Canadian Dollar Buy 10/21/15 180,498 179,615 883 Canadian Dollar Sell 10/21/15 180,498 191,657 11,159 Euro Sell 12/16/15 173,865 176,027 2,162 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International units 156 $— 12/1/15 3 month USD-LIBOR-BBA minus 50 bp Russell 2000 Total Return Index $18,812 JPMorgan Chase Bank N.A. baskets 1,601 — 7/16/16 (3 month USD-LIBOR-BBA plus 0.30%) A basket (JPCMPTMD) of common stocks (12,381) Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank bp Basis Points OTC Over-the-counter Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through September 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $46,186,256. (b) The aggregate identified cost on a tax basis is $47,448,916, resulting in gross unrealized appreciation and depreciation of $5,158,877 and $5,013,316, respectively, or net unrealized appreciation of $145,561. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $143,069, or 0.3% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $865,334 $8,940,751 $8,861,809 $322 $944,276 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $1,237,510, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $1,243,163. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $15,931 to cover certain derivative contracts. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign currency risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $16,502 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $6,563,713 $— $27,530 Consumer staples 3,925,323 — — Energy 2,756,732 395,238 — Financials 7,599,480 224,872 21,800 Health care 6,549,582 — — Industrials 4,812,634 67,742 — Information technology 8,600,335 79,888 — Materials 1,555,872 138,768 — Telecommunication services 734,976 — — Utilities 1,261,996 — — Total common stocks Convertible preferred stocks — — 93,739 Purchased options outstanding — 2,471 — Short-term investments 944,276 1,237,510 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $66,051 $— Total return swap contracts — 6,431 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $101,378 $35,327 Equity contracts 21,283 12,381 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) Forward currency contracts (contract amount) OTC total return swap contracts (notional) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. WestPac Banking Corp. Total Assets: OTC Total return swap contracts*# $— $— $— $— $— $18,812 $— $— $— $— $18,812 Forward currency contracts# — 3,366 15,662 10,792 1,782 — 1,544 48,454 5,574 14,204 101,378 Purchased options# — 2,471 — 2,471 Total Assets $— $3,366 $15,662 $10,792 $1,782 $21,283 $1,544 $48,454 $5,574 $14,204 $122,661 Liabilities: OTC Total return swap contracts*# $— $— $— $— $— $— $— $12,381 $— $— Total Financial and Derivative Net Assets $(3,621) $(435) $13,846 $8,714 $(2,405) $21,283 $(10,041) $30,567 $2,841 $14,204 $74,953 Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— $— Net amount $(3,621) $(435) $13,846 $8,714 $(2,405) $21,283 $(10,041) $30,567 $2,841 $14,204
